FILED
                            NOT FOR PUBLICATION                             MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50305

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04850-WQH

  v.
                                                 MEMORANDUM *
MARIO ANGUIANO-SILVA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Mario Anguiano-Silva appeals from the 14-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anguiano-Silva contends that the district court procedurally erred by failing

to address his argument that a lower sentence was justified in light of the length of

the sentence imposed for his new 8 U.S.C. § 1326 violation. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The district court explained that a lower sentence would not

adequately reflect the 18 U.S.C. § 3583(e) sentencing factors or appropriately

sanction Anguiano-Silva for his breach of the court’s trust.

      Anguiano-Silva also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Anguiano-

Silva’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). In light of the

totality of the circumstances and the section 3583(e) sentencing factors, the below-

Guidelines sentence is substantively reasonable. See id.

      AFFIRMED.




                                          2                                    12-50305